Citation Nr: 1819901	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-25 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1978 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequently, the St. Petersburg, Florida, RO assumed jurisdiction.

In July 2014, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for June 26, 2017, in St. Petersburg, Florida.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on June 20, 2017.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

The issue of entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU) has been raised by the record in a September 2017 representative's brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  A March 2005 Board decision denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder; and evidence obtained since the March 2005 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.

2.  In a September 1979 rating decision, the Veteran's claim for service connection for an acquired psychiatric disability was denied as the evidence failed to establish that his acquired psychiatric disability was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
3.  The evidence received since the September 1979 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

4.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's depressive disorder is due to his active service.


CONCLUSIONS OF LAW

1.  The March 2005 Board decision which denied entitlement to service connection for a lumbar spine disorder is final. 38 U.S.C. § 7104(b) (2000); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has not been submitted, and the Veteran's claim for service connection for a lumbar spine disorder is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The September 1979 rating decision denying service connection for an acquired psychiatric disability is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

4.  New and material evidence has been received since the September 1979 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The criteria for service connection for depressive disorder have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims
	
New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Lumbar Spine Disorder

In December 2002, the Veteran filed a claim seeking service connection for a lumbar spine disorder, which was denied by a March 2005 Board decision.  That decision is final.  See 38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

At the time of the March 2005 Board decision, the evidence of record included service treatment records (STRs), VA treatment records, and private treatment records.  From a review of the decision, it is clear that the Board was familiar with the Veteran's assertion that his lumbar spine disorder was due to his active service.  However, the Board found that the evidence did not show that the Veteran's lumbar spine disorder was due to his active service.

In a statement received in July 2010, the Veteran sought to have his previously denied claim for a lumbar spine disorder reopened. 

The medical evidence dated after March 2005 consists of additional VA treatment records and private treatment records.  However, the new medical records do not document any sort of nexus between the Veteran's current lumbar spine disorder and his active service; and records simply showing continued treatment for back pain do not constitute new evidence, and are therefore insufficient to reopen a claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).

As described above, additional evidence has been submitted since the Veteran's claim was previously denied; however, this evidence is not new in that it was already known at the time of the previous denial that the Veteran had a lumbar spine disorder, and the evidence is not material in that it does not suggest a nexus between the Veteran's currently diagnosed lumbar spine disorder and his active service.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since the March 2005 Board decision clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claim, no duty to assist would be triggered.

Accordingly, the request to reopen the previously denied claim of service connection for a lumbar spine disorder is denied.

Acquired Psychiatric Disability

The Veteran's claim of entitlement to service connection for an acquired psychiatric disability was denied in September 1979.  The Veteran did not appeal the September 1979 rating decision, nor did he submit any new and material evidence within a year of the September 1979 rating decision.  See 38 C.F.R. §3.156(b).  The September 1979 rating decision thereby became final.

At the time of the September 1979 rating decision, the record consisted of the Veteran's STRs and VA treatment records.

Evidence received since the September 1979 rating decision includes additional VA treatment records and private treatment records, including a private opinion regarding the etiology of the Veteran's depressive disorder.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

		Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

In July 2010, the Veteran filed his claim to reopen his service connection claim for depressive disorder, which he asserts is due to his service.  His STRs show in March 1979, he was treated for depression.  On his March 1979 separation examination, he was noted to have depression,

In July 2017, the Veteran underwent a private Psychosocial Consultation with Dr. Gregg A. Belle.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, Dr. Belle diagnosed the Veteran with depressive disorder and opined that the Veteran's depressive disorder was more likely than not due to his active service.

Although other medical opinions have reached the opposite conclusion regarding the Veteran's depressive disorder, the evidence for and against the Veteran's claim is in at least relative equipoise.

As such, the criteria for service connection for depressive disorder have been met and the Veteran's claim is granted.


ORDER

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a lumbar spine disorder is not reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disability is reopened.

Service connection for depressive disorder is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


